Citation Nr: 1706168	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM) with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam Era from December 1965 to December 1967.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 20 percent evaluation for the Veteran's service-connected DM.  The appeal has since been transferred to the RO in Buffalo, New York.

In a January 2010 rating decision, the RO determined that erectile dysfunction was a noncompensable complication of the Veteran's service connected DM.  Therefore, the RO recharacterized the DM disability as diabetes mellitus with erectile dysfunction, with a 20 percent evaluation effective September 4, 2009.  

A May 2016 rating decision increased the Veteran's separate evaluations for service-connected diabetic neuropathies, previously rated as peripheral neuropathy, (of the right upper, left upper, right lower, and left lower extremities) to 20 percent disabling each, effective October 28, 2015.  

The Board remanded this case for further development in February 2013 and May 2015.  As that development is now complete, it returns to the Board for appellate review.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected DM with erectile dysfunction has been manifested by more than one daily injection of insulin and restricted diet, but does not require regulation of activities, and with complications of erectile dysfunction that would not be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, VA's duty to notify was satisfied by letters dated in October 2008 and October 2009.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's VA treatment records, and private treatment records. The Veteran was afforded VA examinations in July 2010, February 2013, and October 2015 to address the severity of his service connected DM.  The examination reports included a thorough review of the file, as well as examination findings relevant to the issues at hand, and included consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  There is no evidence indicating that there has been a material change in the severity of the Veteran's DM with ED since the last examination.  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

As directed by the May 2015 remand, the October 2015 VA examiner also addressed the Veteran's skin and kidney conditions and whether they were a complication of the Veteran's service-connected DM. Thus, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

Accordingly, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 

Increased Rating- Diabetes Mellitus with Erectile Dysfunction

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  See 38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when assigning disability rating.  See 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In reaching the decisions set forth below, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran's DM with erectile dysfunction is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).  

Due to the successive nature of the rating criteria for diabetes (i.e., the evaluation for each higher disability rating includes the criteria of each lower disability rating), all three criteria listed for the 40 percent rating must be met to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  If a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component.  Id.  Competent medical evidence is required to establish "regulation of activities" (i.e., avoidance of strenuous occupational and recreational activities) for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

As the Veteran currently receives separate ratings for diabetic complications of diabetic neuropathy of the bilateral upper and bilateral lower extremities, the symptoms related to those disabilities cannot be considered in evaluating the level of disability due to diabetes mellitus with erectile dysfunction.  38 C.F.R. § 4.14  (2016) (rating the same manifestation under different diagnoses is to be avoided).

Turning to the objective medical evidence of record, VA medical and private medical records show that the Veteran's DM disability requires insulin and a restricted diet.  However, this is no indication in these records that his DM requires regulation of activities.  In fact, the treatment records indicate that the Veteran was encouraged to exercise.  

The Veteran's July 2010 VA examination reveals that he was treating his service-connected DM with insulin, more than once daily, and was instructed to follow a restricted diet.  The VA examiner noted that the Veteran reported restricted activities (e.g., mowing the lawn in one day, hunting, shorter walks, etc.).  However, the VA examiner did not determine that the Veteran's DM with erectile dysfunction required the Veteran to restrict or regulate his activities in order to manage his DM disability.  See Camacho, 21 Vet. App. at 364.

Similarly, the Veteran's February 2013 VA examination revealed that he was prescribed insulin, more than one injection per day.  However, the VA examiner opined that the Veteran did not require regulation of activities as part of medical management of his DM with erectile dysfunction.  The VA examiner also noted that the Veteran visited his diabetic care provider less than two (2) times per month due to episodes of ketoacidosis or hypoglycemic reactions.  The VA examiner also noted that the Veteran did not require hospitalization over the past 12 months for episodes of ketoacidosis or hypoglycemic reactions.

The Veteran's October 2015 VA examination also revealed that he was prescribed insulin, more than one injection per day.  However, the VA examiner opined that the Veteran did not require regulation of activities as part of medical management of his DM with erectile dysfunction.  The VA examiner also noted that the Veteran visited his diabetic care provider less than two (2) times per month due to episodes of ketoacidosis or hypoglycemic reactions.  The VA examiner also noted that the Veteran did not require hospitalization over the past 12 months for episodes of ketoacidosis or hypoglycemic reactions.

The Board finds that a rating higher than 20 percent for DM with erectile dysfunction is not warranted.  The difference between the 20 and 40 percent ratings under Diagnostic Code 7913 is whether the condition necessitates regulation of activities, defined as the avoidance of strenuous occupational or recreational activities.  Although the record shows the Veteran requires insulin and a restricted diet for the treatment of diabetes, despite the Veteran's contentions, regulation of activities is not shown as prescribed or part of the treatment regimen. 

Because the Veteran's diabetes does not require a regulation of activities, a higher 40 percent rating for diabetes is not warranted.  Tatum v. Shinseki, 23 Vet. App. 152   (2009) (rating diabetes under Diagnostic Code 7913 includes successive rating criteria, where each higher rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran could only be rated at the level that did not require the missing component). 

Further, as noted above, the February 2013 and October 2015 VA examinations reveal that the Veteran has not been hospitalized at all by his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  Thus, the Veteran does not satisfy the requirements for a rating of 60 percent or 100 percent for his service-connected DM with erectile dysfunction.  See 38 C.F.R. 4.119, DC 7913 (2016).

Pursuant to the Board's May 2015 remand instructions, the October 2015 VA examiner addressed the Veteran's contension regarding having a skin disability related to his DM.  The examiner diagnosed the Veteran with skin disease, specifically actinic keratosis/sebaceous keratosis on the left side of his forehead.  However, the VA examiner noted that the Veteran has not been diagnosed with skin lesions secondary to DM, but rather, he has features of actinic keratosis, seborrheic keratosis, and basal cell carcinoma on his back.  The VA examiner also noted with respect to the Veteran's kidney condition (nephrology), that he does not have nor has been diagnosed with a kidney condition.  Therefore, consideration of a separate rating for a skin disability or a kidney condition due to service-connected DM with erectile dysfunction is not for consideration. 

In this case, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for DM with erectile dysfunction and the claim for increase must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the RO has identified erectile dysfunction as a complication of diabetes, but for which a compensable disability rating is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  The Board must thus determine whether a compensable disability rating can in fact be awarded for erectile dysfunction. 

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2015).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power. This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  In this case, the medical evidence does not indicate that the Veteran has a penile deformity, specifically, no deformity was found on any of the VA examinations, and he does not contend otherwise.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2016). 

Consequently, there is no basis for payment of compensation for erectile dysfunction under the rating schedule.  The Board also points out that special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114 (k) has in fact been awarded.

Finally, the Board has considered whether extraschedular consideration is warranted.  The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1) (2016); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for the disability on appeal.  There is also no objective evidence showing that the service-connected DM with erectile dysfunction has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected DM with erectile dysfunction on appeal is contemplated by the rating schedule, and the assigned schedular rating is adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disability experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, there are no symptoms caused by any service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has neither expressly raised a claim for TDIU nor has the claim been reasonably raised by the record.  Accordingly, at this point, there is no evidence of unemployability due solely to his service-connected DM with erectile dysfunction, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II with erectile dysfunction is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


